DETAILED CORRESPONDENCE
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because the abstract is not a concise statement of the technical disclosure of the patent. In this case, the claims are directed to an additive manufacturing apparatus comprising a second radiation source generating and directing microwave radiation in a transverse direction. However, the abstract does not include this new/claimed improvement. In addition, the abstract comprises implied phraseology and/or legal phraseology (e.g. “said”). A correction is required. See MPEP § 608.01 (b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim(s) 26-27, 32-35, 38-39, and 46-50 is/are objected to because of the following informalities:
In line 1 of claim 26, “apparatus for generating” should be changed to --apparatus for printing-- in order to use consistent language throughout the claims.
In line 7 of claim 26, “said three-dimensional object formed” should be changed to --said three-dimensional object printed-- in order to use consistent language throughout the claims.
In claims 27 and 35, the instances of “the second source” should be changed to --the second radiation source-- in order to use consistent/clear language throughout the claims.
In claims 32 and 33, the instances of “the internal walls” should be changed to --the one or more internal walls-- in order to use consistent/clear language throughout the claims.
In claim 34, “defined by inner walls” should be changed to --defined by the one or more internal walls--.
38 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim. See MPEP § 608.01(n). 
In claim 39, “the guiding arrangement” should be changed to --the one or more guiding arrangements-- in order to use consistent/clear language throughout the claims.
In line 1 of claim 46, “method of forming a three-dimensional object, comprising:” should be changed to --method of printing a three-dimensional object comprising:-- in order to use consistent language throughout the claims.
In step (a) of claim 46, “positioning a carrier and a transparent member having a build surface wherein the carrier and the build surface define a build region therebetween wherein the transparent member allows electromagnetic radiation to pass therethrough;” should be changed to --positioning a carrier and a transparent member having a build surface, wherein the carrier and the build surface define a build region therebetween, wherein the transparent member allows electromagnetic radiation to pass therethrough;--.
In claims 46, “the first source” should be changed to --the first electromagnetic radiation source-- in order to use consistent/clear language throughout the claims.
In claims 46-50, the instances of “the second source” should be changed to --the second electromagnetic radiation source-- in order to use consistent/clear language throughout the claims.
Appropriate correction is required.
Notes
Examiner wishes to point out to applicant that claim(s) 26-45 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). 
Examiner wishes to point out to applicant that claim(s) 46-50 is/are directed towards a method and that to be entitled to patentable weight in method claims, the recited structural limitations therein 
The terms “three-dimensional object” “the object” “the … printed object” have been interpreted below as if they are referring to the same object. Examiner recommends applicant to use consistent language throughout the claims.
The term “substantially” in the claims has been interpreted below as a broad but definite term/approximation broadly describing the transverse direction. See MPEP §273.05(b)(III) (D). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
“supply unit” in claim(s) 26 with corresponding structure disclosed at [0106] and [0129] of instant publication;
“mounting arrangement” in claim 30 with corresponding structure disclosed at [0030] and    [0110] of instant publication;
“one or more guiding arrangements” in claims 36-39 with corresponding structure disclosed at [0109] and Fig(s). 4A of instant publication;
	“locking mechanism” in claim 40;
“levelling mechanism” in claim 41; and
“drive unit” in claim 44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 26-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 26 recites the newly added limitation “the second radiation source being movably positioned relative to the printed object for directing microwave radiation transversely through the build region in between the carrier and the transparent member to carry out post curing of the printed object” which fails to comply with the written description requirement. Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claimed limitation “the second radiation source being movably positioned relative to the printed object for directing microwave radiation transversely through the build region in between the carrier and the transparent member” in the application as filed (see MPEP 2163.04 and 2163.06). Examiner recommends applicant to use language from [0027] and [0033] of instant PGPUB instead of the unsupported broader/expansive language. 
Claim(s) 27-45 is/are rejected as being dependent from claim 26 and therefor including all the limitation thereof.
New claim 35 recites the limitations “wherein the dimensions of the build surface can be varied and wherein the build surface is movable to allow the electromagnetic radiation from one or more of the second sources to penetrate therethrough into the build region” which fail to comply with the written description requirement. The instant specification does not appear to have sufficient written description 
New claim 46 recites the newly added limitation “directing microwave radiation from the second source at least transversely through the build region to carry out post curing of the partially printed or the printed object” which fails to comply with the written description requirement. Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claimed limitation “directing microwave radiation from the second source at least transversely through the build region” in the application as filed (see MPEP 2163.04 and 2163.06). Examiner recommends applicant to use language from [0027] and [0033] of instant PGPUB instead of the unsupported broader/expansive language. 
Claim(s) 47-50 is/are rejected as being dependent from claim 46 and therefor including all the limitation thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 26-50 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the carrier" in line 4. There is insufficient antecedent basis for this limitation in the claim. Examiner further notes that applicant introduced a carrier until line 6. Claim has been examined below as if only one carrier is required by the claim. Examiner recommends applicant 
Claim 26 recites the limitation “the second radiation source being movably positioned relative to the printed object for directing microwave radiation transversely through the build region” which is indefinite. It is unclear to the examiner how the second radiation source is movably positioned relative to the printed object. Which element/structure of the apparatus as instantly claimed enables the claimed moving/mobility of the second radiation source relative to the printed object? Which element/structure of the apparatus as instantly claimed enables the claimed positioning of the second radiation source relative to the printed object? The claimed apparatus does not currently recite moving means and supporting means to movably positioning the second radiation source as claimed. Microwave radiations sources are not inherently capable of performing the claimed functions/operations by themselves in the instant application or in the art. Thus, the scope of the claim is unclear. See MPEP §§ 2173.05 (g), 2173.03, and 2172.01.  
Claim(s) 27-45 is/are rejected as being dependent from claim 26 and therefor including all the limitation thereof.
Claim 28 recites the limitation “the second radiation source comprises a plurality of microwave radiation sources” which is indefinite. The inconsistent use of singular and plural second/microwave radiation source(s) makes the scope of the claim unclear. If applicant wants to claim a plurality of second/microwave radiations sources, then examiner recommends applicant to clarify the scope of the claim by claiming at least one second radiation in claim 26 and claiming that the at least one second radiation source is a plurality of second radiation sources in claim 32 or by using other definite language.
Claims 32 recites the limitation “the second radiation sources” which is indefinite. There is insufficient antecedent basis for this limitation in the claim(s). Examiner further notes that there is only antecedent basis for the second radiation source. Additionally, the inconsistent use of singular and plural second radiation source(s) makes the scope of the claim unclear. If applicant wants to claim a plurality of second radiations sources, then see examiner’s recommendation in claim 28 above. 
Claims 35 recites the limitation “the second sources” which is indefinite. There is insufficient antecedent basis for this limitation in the claim(s). Examiner further notes that there is only antecedent basis for the second radiation source. Additionally, the inconsistent use of singular and plural second radiation source(s) makes the scope of the claim unclear. If applicant wants to claim a plurality of second radiations sources, then see examiner’s recommendations in claim 28 above. 
Claim 35 recites the limitation “the dimensions of the build surface can be varied” which is indefinite. It is unclear to the examiner how the claimed apparatus varies the dimensions of the build surface. Which element/structure of the apparatus as instantly claimed enables the claimed function/result? Thus, the scope of the claim is unclear. See MPEP §§ 2173.05 (g), 2173.03, and 2172.01.  
Claim 38 recites the limitation “apparatus in accordance with claim 37 when dependent upon claim 5 wherein the enclosure” which is indefinite. Claim 5 was canceled. There is insufficient antecedent basis for “the enclosure” in the claims. In addition, the dependency of claim 38 is unclear, and therefore, the scope of the claim is unclear. The limitation has been examined below as it read --apparatus in accordance with claim 37, wherein an enclosure--.
Claim 39 recites the limitation “a plurality of the enclosures” which is indefinite. There is insufficient antecedent basis for “the enclosures” in the claims. Additionally, the inconsistent use of singular and plural enclosure(s) makes the scope of the claim unclear. 
Claim 39 recites the limitation “the internal volume defined by the enclosures during use” which is indefinite. There is insufficient antecedent basis for this limitation in the claims. Additionally, it can have multiple plausible interpretations. Do the enclosures define a single internal volume or does each enclosure defines a separate internal volume? 
Claim limitation(s) “locking mechanism” in claim 40, “levelling mechanism” in claim 41,  and “drive unit” in claim 44 invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

[0117, 0129] and Fig(s). 7 of PG-PUB, which is/are the most relevant sections for the “levelling mechanism”, fail(s) to explicitly/clearly set forth the corresponding structure and/or scope for the term “levelling mechanism”. Is the leveling mechanism four springs, one spring, or other actuator(s)?
[0117] and Fig(s) 6 of PG-PUB, which is/are the most relevant sections for the “drive unit”, fail(s) to explicitly/clearly set forth the corresponding structure and/or scope for the term “drive unit”. Is the “drive unit” a motor, four motors, a linear actuator, or another specific actuator?
Examiner recommends applicant to explicitly state in the specification the corresponding recognizable/unambiguous structure for the limitations in order to overcome the 112b rejections. 
Therefore, the claim is/are indefinite and is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 43 recites the limitation “apparatus in accordance with claim 17 wherein the controller” which is indefinite. Claim 17 was canceled. There is insufficient antecedent basis for “the controller” in the claims. The limitation examined has been examined below as it read --apparatus in accordance with claim 42, wherein the controller--.
Claim 44 recites the limitation “apparatus in accordance with either claim 42” which is indefinite. The word “either” makes the dependency of claim 44 unclear, and therefore, the scope of the claim is unclear. The limitation examined has been examined below as it read --apparatus in accordance with claim 42--. 
Claim 46 recites the limitations “movably positioning the second source relative to the three-dimensional intermediate object or the printed object” and “directing microwave radiation from the second source at least transversely through the build region” which are indefinite. Which element/structure enables the claimed “movably positioning” of the second radiation source relative to the printed object? Which element/structure enables the claimed “directing microwave radiation from the second source at least transversely”? Microwave radiations sources are not inherently capable of performing the claimed functions by themselves in the instant application or in the art. Thus, the scope of the claim is unclear. See MPEP §§ 2173.05 (g), 2173.03, and 2172.01.  
Claim(s) 47-50 is/are rejected as being dependent from claim 46 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26-32, 35-39, 41, 46-47, and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry (US 20080169589 – of record) in view of El-Siblani (US 20090130449) and/or Patel (US 20110042859).
Regarding claims 26-32 and 36-39, Sperry discloses an additive manufacturing apparatus for generating a three-dimensional object (abstract, P0007, P0112, and Fig(s). 3), the apparatus comprising:
(a)    a transparent member (605) to allow electromagnetic radiation to pass therethrough, the transparent member providing a build surface (upper surface of transparent member capable of providing a build surface: P0116, P0182, P0196, and Figs. 49A-B),

(c)    a supply unit (frame 610 and/or coating assembly 200’) operatively associated with said build surface (upper surface of 605 ) and configured to supply a material (410) to said build surface for solidification or polymerization during printing of the object (P0115, P0182-0183, P0185, P0188, P0194, and Fig. 49A);
(d)    a first radiation source (imager assembly 1100 + 1399) positioned below the transparent member and directing radiation through the transparent member to solidify the material dispensed by the supply unit on the build surface (P0119, P0121, P0213, P0220, P0222, Fig(s). 3, Fig(s). 49B-C, Fig(s). 62, and Fig(s). 65); and
(e)    a second radiation source  (at least one radiation source 1502’ in the halo assembly 1500') for generating … radiation, the second radiation source being movably positioned relative to the printed object for directing … radiation transversely through the build region in between the carrier and the transparent member to carry out post curing of the printed object, wherein the second source (1502’) is positioned to allow the … radiation from the second source to be directed in a substantially transverse direction relative to an orthogonal axis of an imaginary plane of the carrier to carry out post curing of the printed object  (the at least one radiation source 1502’ capable of being movably positioned relative to the printed object/layers via elevator 1501’, wherein the at least one radiation source 1502’  is capable of directing radiation transversely through the build region in between the carrier 700’ and the transparent member 605 because 1502’ is capable of being arranged between the carrier 700’ and the transparent member 605, is facing a direction transverse to the build region, is irradiating light in the direction transverse to the build region, is capable of being positioned to allow the radiation from it to be directed in a substantially transverse direction relative to an imaginary plane of the carrier 700’, and is configured for post-curing the printed object/layers: P0122, P0241-02143, Fig(s). 3, and Fig(s) 69), wherein the 
Sperry differs from the claimed invention in that Sperry teaches UV sources as the second radiation sources whereas the claimed invention requires microwave radiation sources as the second radiation sources. 
However, Sperry teaches/suggests that other second radiation sources can be use as the second radiation sources instead of UV radiation sources as long as they are capable enabling post curing of the printed object (P0236). 
In the same field of endeavor, additive manufacturing apparatuses/methods, El-Siblani teaches that microwave irradiation is known/suitable for enabling post-hardening of printed objects (P0065). 
In the same field of endeavor, additive manufacturing apparatuses/methods, Patel teaches that microwave irradiation sources and UV irradiation sources are exchangeable electromagnetic irradiation sources suitable for post-curing 3D objects (P0054 and P0077). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Sperry in view of El-Siblani and/or Patel by substituting the UV irradiation source(s) with microwave radiation source(s) as they are interchangeable electromagnetic irradiation sources suitable for post-curing 3D objects in the art. See MPEP §§ 2143I B, 2143 I C, 2143 I G.
Regarding claim 35, Sperry further discloses/suggests wherein the dimensions of the build surface can be varied by moving it horizontally with respect to the imaging irradiation source or by changing coating dimensions, and wherein the build surface is horizontally movable to allow the electromagnetic radiation from one or more of the second sources to penetrate therethrough into the build region (P0219, P0213, and Fig(s). 63).
Regarding claim 41, Sperry further discloses/suggests wherein the carrier (700’) comprises a build plate (710) which allows the solidified material to be positioned thereon (P0196 and Figs. 51-52), and wherein the carrier further comprises a levelling mechanism (elevator arms 900 and 1000) capable of leveling the build plate for securing a generated base of the printed object to the said build plate (P0118, P0211, and claim 16).
Regarding claims 46 and 47, Sperry discloses a method of forming a three-dimensional object (P0002, P0006-0007, claim 23, and Fig. 3) comprising:
(a)    positioning a carrier (700’) and a transparent member (605 in 600) having a build surface (upper surface of transparent member 605 capable of providing a build surface: P0116, P0182, P0196, and Figs. 49A-B), wherein the carrier and the build surface define a build region therebetween (wherein the upper surface of 605 and 700’ define a build region  therebetween: P0117-0118, P0182, P0196,  Fig. 49C, and Fig. 51), wherein the transparent member (605) allows electromagnetic radiation to pass therethrough (P0116, P0182, P0196, and Figs. 49A-B),
 (b)    supplying the build surface with a material during printing of the object (supplying the build surface with material 410 during printing of the object: P0115, P0182-0183, P0185, P0188, P0194, claim 23, and Fig. 49A),
(c) providing a first electromagnetic radiation source below the transparent member (providing a first radiation source 1100 + 1399 below the transparent member 605: P0119, P0121, P0213, P0220, P0222, Fig(s). 3, Fig(s). 49B-C, Fig(s). 62, and Fig(s). 65), 
(d) directing electromagnetic radiation from the first source through the transparent member to the build surface for solidification of the material dispensed on the build surface (P0119, P0121, P0213, P0220, P0222, Fig(s). 3, Fig(s). 49B-C, Fig(s). 62, and Fig. 65),
(d)    advancing said carrier away from said build surface to form either a three-dimensional partially printed intermediate object or the printed object (P0215 and Figs. 49C-D),


(f)   directing … radiation from the second source at least transversely through the build region to carry out post curing of the partially printed or the printed object, wherein step (f) comprises directing … radiation from the second source in a substantially transverse direction relative to an orthogonal axis of the imaginary plane of the carrier (wherein the at least one radiation source 1502’ directs radiation transversely through the build region in between the carrier 700’ and the transparent member 605 because 1502’ is arranged between the carrier 700’ and the transparent member 605, is facing a direction transverse to the build region, emits radiation in the direction transverse to the build region, emits radiation in a substantially transverse direction relative to an imaginary plane of the carrier 700’, and is configured for post-curing the printed object/layers: P0122, P0125, P0241-02143, Fig(s). 3, and Fig. 69). 
Sperry differs from the claimed invention in that Sperry teaches UV sources as the second radiation source whereas the claimed invention requires microwave radiation source as the second radiation source. 
However, Sperry teaches/suggests that other second radiation sources can be use as the second radiation sources instead of UV radiation sources as long as they are capable enabling post curing of the printed object (P0236). 
In the same field of endeavor, additive manufacturing apparatuses/methods, El-Siblani teaches that microwave irradiation is known/suitable for enabling post-hardening of printed objects (P0065). 
In the same field of endeavor, additive manufacturing apparatuses/methods, Patel teaches that microwave irradiation sources and UV irradiation sources are exchangeable electromagnetic irradiation sources suitable for post-curing 3D objects (P0054 and P0077). 

Regarding claim 49, Sperry further discloses/suggests the step of effecting movement of the second source in one or more directions to carry out post curing of the partially printed or printed object (moving the halo assembly 1500' and the second radiation source(s) 1502’ along guide-rod elevator 1501 such that the second radiation source(s) 1502’ is moved along the up and down directions for carrying out post curing of the partially printed or printed object: P0241-0242, P0215, and Fig. 3, and Fig. 69).
Regarding claim 50, Sperry further discloses/suggests wherein said movable positioning of the second radiation source allows the second source to be moved beyond the carrier (the taught movably poisoning of the second radiation source(s) 1502’ in 1501 and illustrated/suggested size of hollow frame of 1500’ relative to size of 700’ allows 1502’ to be moved beyond the carrier 700’ in the vertical direction:  P0241-0242, Fig. 3, and Fig. 69). 
Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry (US 20080169589 – of record) in view of El-Siblani (US 20090130449) and/or Patel (US 20110042859) as applied to claim 32 above, and further in view of Stadlmann (US 20190084230).
Regarding claim 33, the combination does not teach that the enclosure is configured to allow reflection/absorption of the microwave radiation.
In the same field of endeavor, additive manufacturing apparatuses/methods, Stadlmann teaches/suggests the technique of configuring enclosures holding irradiation sources or guiding radiation from the irradiation sources to allow reflection/absorption of radiation emitted by the irradiation source by providing suitable coatings/mirrors to the wall(s)/surface(s) of the chambers/enclosures for the benefit(s) making the chambers/enclosures radiation efficient and/or preventing scattering of radiation from emerging the chambers/enclosures (P0008, P0025, P0033, and Figs. 1-10).  

Regarding claim 34, Sperry further discloses/suggests wherein the enclosure (frame) comprises a polygonal cross section for enclosing at least a section of the printed object in the internal volume defined by internal walls of the enclosure (P0242, Fig. 3, and Fig. 69).
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry (US 20080169589 – of record) in view of El-Siblani (US 20090130449) and/or Patel (US 20110042859) as applied to claim 26 above, and further in view of Gardiner (US 20170217100) and/or Knecht (US 20170239885).
Regarding claim 40, Sperry further discloses/suggests to provide a … mechanism for securing the printed object to the carrier (P0202), but does not necessarily teach that the mechanism is capable of locking the printed object to the carrier.
In the same field of endeavor, additive manufacturing apparatuses/methods, Gardiner teaches to include a mechanical mechanism/fasteners capable of locking/securing the printed object to a carrier (P0037 and Fig(s). 8A-E). 
In the same field of endeavor, additive manufacturing apparatuses/methods, Knecht teaches to include a mechanical mechanism/fasteners capable of locking/securing the printed object to a carrier (P0141 and Fig(s). 2A-B). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of the combination in view of Gardiner by substituting the frictional securing mechanism with a mechanical locking mechanism or by incorporating .
Claim(s) 42 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry (US 20080169589 – of record) in view of El-Siblani (US 20090130449) and/or Patel (US 20110042859) as applied to claim 26 above, alone or further in view of Stadlmann (US 20190084230).
Regarding claim 42, Sperry further discloses/suggests a system (101) for generating a three dimensional object, the system comprising a controller (“controller” not shown) operatively associated with said carrier and the first radiation source for advancing the carrier away from said build surface to form either a partially printed intermediate object or a printed three-dimensional object from the material (controller connected and capable of controlling the operations/functions of all the subassemblies of the disclosed apparatus including the first radiation source, the carrier and the second radiation source during printing: P0095, P0098, and claim 1) while concurrently controlling operation of the second radiation source to control post curing of the intermediate object or the printed object (controller is capable of turning off/on the second irradiation source to control post curing timing of the intermediate printed object or the printed object: P0215; Sperry teaches/suggests to a PHOSITA that his first disclosed embodiment shown in Fig. 2 is capable of performing curing via 1100 and post-post-curing via 1500 subsequently due the lower positioning of 1500 with respect to 600/mirrors whereas his second disclosed embodiment shown in Fig. 3 is capable of performing curing via 1100 and post-post-curing via 1500’ simultaneously due the upper positioning of 1500’ with respect to 600/mirrors: P0087, P0241, Fig(s). 2-3 and Fig(s). 65-66; a PHOSITA would readily understand/recognize that the functions/operations of the apparatus of Sperry via the controller).
If applicant believes that the teachings/suggestions of Sperry are not sufficient to teach/obviate claim 42, then, in the same field of endeavor, additive manufacturing apparatuses/methods, Stadlmann teaches/suggests the technique of providing a controller (13) operatively associated with a carrier (15), a first radiation source (9), and a second radiation source (17) and capable of controlling advancing of the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of the combination in view of Stadlmann by configuring the controller to control advancing of the carrier away from said build surface to form either a partially printed intermediate object or a printed three-dimensional object from the material while concurrently controlling operation of the second radiation source to control post curing of the intermediate object or the printed object for the benefit(s) of adjusting the intensity, duration, pattern, position of curing and post-curing automatically and independently. See MPEP §§ 2143I A, 2143 I C, and 2143 I G.
Regarding claims 44 and 45, Sperry further implicitly discloses or suggests wherein the controller (not shown) is operatively coupled with a drive unit (unlabeled stepper motor of elevator 1501) for driving a mounting arrangement (1500’’) to effect movement of the second radiation source (1502’) mounted on the mounting arrangement to carry out post curing of the printed object, wherein the controller is operable to drive the mounting arrangement and allow the second radiation source to be positioned at a plurality of locations for curing the partially printed or printed object (P0095, P0098, P0122, P0242 and Fig(s).3, and Fig. 69; a PHOSITA would readily understand/recognize that the functions/operations of the apparatus of Sperry are controlled automatically via the controller as this is a characteristic/desirable feature of additive manufacturing apparatuses).
 Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry (US 20080169589 – of record) in view of El-Siblani (US 20090130449), Patel (US 20110042859), and Stadlmann (US 20190084230) as applied to claim 42 above, and further in view of Lambrecht (US 20200376754).
Regarding claim 43, the combination is silent about providing a sensor for sensing one or more characteristics of the partially printed or the printed object. 
In an analogous art, post-exposure apparatuses, Lambrecht teaches the technique of providing a sensor for sensing one or more characteristics of a printed object and controlling the operation/parameters of the post-exposure radiation source in response to one or more characteristics sensed by the sensor via a controller for the benefit(s) of optimizing post-curing irradiation automatically and/or enhancing the one or more characteristics of the printed object (P0037 and P0041-0043). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of the combination in view of Lambrecht by incorporating a sensor for sensing one or more characteristics of the partially printed or the printed object while the object is in the carrier, by connecting the sensor to the controller such that controller receives data collected by the sensor, and by configuring the controller to operate the second radiation source in response to one or more characteristics sensed by the sensor during operation for the benefit(s) of optimizing post-curing irradiation automatically and/or enhancing the one or more characteristics of the printed object as suggested by Lambrecht and as predicted by a  person having ordinary skill in the art. See MPEP §§ 2143I A, 2143 I C, and 2143 I G.
Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry (US 20080169589 – of record) in view of El-Siblani (US 20090130449) and Patel (US 20110042859) as applied to claim 46 above, and further in view of Lambrecht (US 20200376754).
Regarding claim 48, the combination is silent about a sensing step for sensing one or more characteristics of the partially printed or printed object.
In an analogous art, post-exposure apparatuses, Lambrecht teaches the technique of providing a sensor for sensing one or more characteristics of a printed object and controlling the operation/parameters of the post-exposure radiation source in response to one or more characteristics sensed by the sensor via a controller for the benefit(s) of optimizing post-curing irradiation automatically and/or enhancing the one or more characteristics of the printed object (P0037 and P0041-0043). 

Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Chen (US 20150290874) discloses a device capable of providing upward irradiation (L1) to cure liquid material and a substantially horizontal irradiation (L2) to post/fully cure printed object/layer(s) in-situ (Figs. 1-5 and accompanying text). 
Hull (US 5447822 – of  record) discloses a device capable of providing upward curing irradiation to liquid material via first radiation source (6) and substantially horizontal post curing irradiation via a second radiation source (33) to printed object/layer(s) in-situ (Fig. 12 and accompanying text). 
Elsey (US 20150151489) discloses a leveling mechanism for enabling leveling of a build plate (Figs. 5-6 and accompanying text). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743